[Cite as Hudson v. Ohio Dept. of Rehab. & Corr., 2011-Ohio-6868.]



                                                       Court of Claims of Ohio
                                                                               The Ohio Judicial Center
                                                                       65 South Front Street, Third Floor
                                                                                  Columbus, OH 43215
                                                                        614.387.9800 or 1.800.824.8263
                                                                                   www.cco.state.oh.us




BILL HUDSON,                                              Case No. 2010-08101

       Plaintiff,                                         Judge Joseph T. Clark
                                                          Magistrate Matthew C. Rambo

       v.

OHIO DEPARTMENT OF
REHABILITATION AND CORRECTION,

       Defendant.                                         JUDGMENT ENTRY



        {¶1} This case is sua sponte assigned to Judge Joseph T. Clark to conduct all
proceedings necessary for decision in this matter.
        {¶2} On November 18, 2011, the magistrate issued a decision recommending
judgment for defendant.
        {¶3} Civ.R. 53(D)(3)(b)(i) states, in part: “A party may file written objections to a
magistrate’s decision within fourteen days of the filing of the decision, whether or not the
court has adopted the decision during that fourteen-day period as permitted by Civ.R.
53(D)(4)(e)(i).”
        {¶4} Civ.R. 53(D)(4)(e)(i) provides: “The court may enter a judgment either during
the fourteen days permitted by Civ.R. 53(D)(3)(b)(i) for the filing of objections to a
magistrate’s decision or after the fourteen days have expired. If the court enters a
judgment during the fourteen days permitted by Civ.R. 53(D)(3)(b)(i) for the filing of
objections, the timely filing of objections to the magistrate’s decision shall operate as an
automatic stay of execution of the judgment until the court disposes of those objections
and vacates, modifies, or adheres to the judgment previously entered.”
Case No. 2010-08101                        -2-                                    ENTRY

        {¶5} The court determines that there is no error of law or other defect evident on
the face of the magistrate’s decision.     Therefore, the court adopts the magistrate’s
decision and recommendation as its own, including findings of fact and conclusions of
law contained therein. Judgment is rendered in favor of defendant. Court costs are
assessed against plaintiff. The clerk shall serve upon all parties notice of this judgment
and its date of entry upon the journal.



                                          _____________________________________
                                          JOSEPH T. CLARK
                                          Judge

cc:


James P. Dinsmore                            Bill Hudson, #523-118
Assistant Attorney General                   Mansfield Correctional Institution
150 East Gay Street, 18th Floor              P.O. Box 788
Columbus, Ohio 43215-3130                    Mansfield, Ohio 44901-0788




Filed November 18, 2011
To S.C. reporter December 30, 2011